Citation Nr: 0917133	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-26 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for chronic low back 
syndrome with degenerative disc disease and arthritis.

2.	Entitlement to service connection for an eye disability.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1956 to May 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a February 2009 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The competent medical evidence of record indicates the 
Veteran is diagnosed with chronic low back syndrome with 
degenerative disc disease and arthritis that is 
etiologically related to active service.

2.	An eye disability was not manifested in active service, 
and any current eye disability is not otherwise 
etiologically related to such service.


CONCLUSIONS OF LAW

1.	Chronic low back syndrome with degenerative disc disease 
and arthritis was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.	An eye disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  As detailed further 
below, the Board is granting the claim for chronic low back 
syndrome with degenerative disc disease and arthritis.  
Therefore, any potential error on the part of VA in complying 
with the provisions of the VCAA has essentially been rendered 
moot by the Board's grant of the benefit sought on appeal.  
Accordingly, the following VCAA discussion will concern only 
the claim for an eye disability.  

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in August 2006.  
The RO's September 2005 and May 2006 notice letters advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Post-service VA and private treatment records and reports 
have been associated with the claims file.  The Veteran has 
not identified any additional records related to treatment 
for his eye disability.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's eye disability claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is evidence of a current eye 
disability.  However, there is no evidence of an in-service 
event, injury or disease and there is nothing in the record, 
other than the Veteran's own lay statements, which indicates 
that his currently diagnosed eye disability is etiologically 
related to active service.  As he is not competent to provide 
evidence of the etiology of a condition, the record is silent 
for a current nexus.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Veteran has not satisfied all the elements 
of McLendon; therefore, VA is not required to provide him 
with a VA examination in conjunction with his claim.

The RO learned that the Veteran's service treatment records 
(STRs) were likely destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  In a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the Veteran in the development of his claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), the RO asked the Veteran 
to submit any evidence pertaining to his STRs, as well as to 
complete a VA Form NA-13055 to aid in reconstructing his 
medical records.  Further, the Board observes the Veteran has 
not claimed any treatment for an eye disability during active 
service.  See, e.g., February 2009 Board hearing transcript. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).
Chronic Low Back Syndrome with Degenerative Disc Disease and 
Arthritis

The Veteran asserts he is entitled to service connection for 
a back disability.  Specifically, he contends that he was 
treated for a back injury while on active duty and has 
suffered from a chronic back disorder since.

As noted above, the Veteran's service records are missing and 
appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
While the case law does not lower the legal standard for 
proving a claim for service connection, it does increase the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the Veteran.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

Significantly, the Board observes that the Veteran has 
provided a number of statements in support of his claim that 
he has suffered from a back disability since active service.  
In this regard, the Board notes a September 2006 statement 
from a private nurse indicates the Veteran appeared in the 
office of two doctors for whom she worked from the 1950s 
through 1980s seeking treatment for severe back pain.  In 
addition, a statement by the Veteran's former wife supports 
his contention that he injured his back in the fall of 1957 
while loading or unloading a truck.

Further, the Veteran submitted a statement from Dr. J.A., a 
VA physician, in which he opines the Veteran's current low 
back disorder is as likely as not related to his claimed in-
service injury.  In addition, Dr. J.A. states that he accepts 
the Veteran has truthfully related the circumstances of his 
original back injury while in the military.

In light of the evidence as described above, the Board finds 
the evidence to be in genuine equipoise as to whether the 
Veteran currently suffers from a back disorder that is 
etiologically related to his active service.  Resolving all 
doubt in favor of the Veteran, the Board finds that service 
connection for chronic low back syndrome with degenerative 
disc disease and arthritis is warranted.

Eye Disability

The Veteran maintains that he currently suffers from an eye 
disability that is etiologically related to his active 
service.  Initially, the Board notes the Veteran contends 
service connection for diabetic retinopathy is warranted 
because he believes he may have suffered from diabetes in 
service.  However, the Board notes that service connection 
for diabetes has previously been denied.  Accordingly, 
service connection on a secondary basis is not available.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

While the evidence reveals that the Veteran currently suffers 
from diabetic retinopathy, the competent, probative evidence 
of record does not etiologically link the Veteran's current 
disability to his service or any incident therein.  The Board 
again observes the Veteran's service treatment records were 
likely destroyed in the 1973 fire at the NPRC.  However, the 
Veteran has not contended that he sought treatment for 
diabetic retinopathy, or any other eye disability, during 
active service.  See February 2009 hearing transcript.  As 
such, the Board finds that the Veteran did not suffer from an 
eye disability during service.

The evidence of record also does not indicate a continuity of 
symptomatology in the instant case.  In this regard, the 
Board notes the Veteran testified that he was first diagnosed 
with diabetes in 1996.  Further, the evidence of record first 
indicates a diagnosis of diabetic retinopathy in 2000, over 
40 years since the Veteran's separation from active service.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

In sum, the Board finds that there is no evidence of an eye 
disability in service.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current diabetic 
retinopathy and his active service.  The preponderance of the 
evidence is against this aspect of the Veteran's claim.  The 
Veteran has produced no competent evidence or medical opinion 
in support of his claim that his present eye disability is 
the result of in-service injury or illness, and the length of 
time between his active service and current treatment weighs 
against granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed diabetic retinopathy is related to 
his active service.  However, the Board notes that as a 
layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for an eye disability, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for chronic low back syndrome with 
degenerative disc disease and arthritis is granted.

Service connection for an eye disability is denied.




        (CONTINUED ON NEXT PAGE)


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss.  For the reasons discussed below, the Veteran's 
claim must be remanded for further evidentiary development.

The Board observes an April 2007 VA audiogram consult note 
indicates the Veteran had last received an audiographic 
evaluation in March 2001.  However, the record does not 
contain any VA treatment records or reports dated prior to 
September 2005.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the Veteran's current claim on 
appeal, VA must undertake efforts to acquire such documents 
as these records may be material to his claim; a reasonable 
effort should be made to obtain such records.  
See 38 U.S.C.A. § 5103A(b).

In addition, the record indicates the Veteran has received 
treatment for his hearing disability from Better Hearing 
Systems of Oklahoma.  Records from this facility have not 
been associated with the claims file.  Thus, on remand, the 
AOJ should attempt to retrieve these records.

Finally, the Veteran's claim for TDIU is impacted by the 
outcome of his claim for service connection for bilateral 
hearing loss, and therefore, the TDIU claim is inextricably 
intertwined with the increased ratings claims.  The United 
States Court of Appeals for Veterans Claims has held that all 
issues "inextricably intertwined" with an issue certified 
for appeal are to be identified and developed prior to 
appellate review.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  As the TDIU claim is "inextricably intertwined" 
with the service connection claim, the TDIU claim must also 
be remanded to the AOJ in accordance with the holding in 
Harris. 



Accordingly, these issues are REMANDED for the following 
actions:

1.	Request that the Veteran complete VA 
Form 21-4142, Authorization and 
Consent to Release Information to VA, 
for all private treatment records 
relevant to treatment for hearing 
loss, to include Better Hearing 
Systems of Oklahoma.  Obtain any 
relevant treatment records identified 
by the Veteran.

2.	Obtain any outstanding VA records for 
treatment for the Veteran's claimed 
disability.  Specifically, records 
related to the Veteran's treatment 
prior to September 2005, to include a 
March 2001 audiogram, must be 
associated with the claims file.  
Efforts to obtain these records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be 
futile.  Any records so obtained 
should be associated with the 
Veteran's VA claims folder.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claims 
based on the entirety of the evidence.  
If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should 
be allowed for response.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


